BETTS, District Judge.
This vessel and cargo were captured by the United States naval forces stationed off Mobile, Alabama, June'29, 1862, and were sent thence to this port for adjudication. A libel was filed against -them July 17 thereafter, and, on the 9th of September, the owners, British subjects, residents in England, intervened, by their agent, and claimed the vessel and cargo as neutral property, contesting the legality of the seizure, and denying that Mobile was a blockaded port, or that they had lawful warning of such fact. On the hearing of the cause in court, counsel for the claimants appeared and - contested the condemnation upon the law and facts of the case.
The substance of the case, on the preparatory proofs.-is, that the vessel was fitted out in England, with a cargo consisting in part, of articles contraband of war, and that her destination was to ports in the West Indies, *926and from the last one, Havana, to Mobile, and thence back to England. The war between the United States and the rebel states, and the blockade of the southern ports, were well known in England when the. vessel was fitted out and despatched. On her arrival at Havana it was reported that the blockade at New Orleans and Mobile had been raised by the United States. The report was not credited on the vessel, and it was determined to run her into Mobile. She attempted to make the entry secretly and covertly. When the blockading vessels lying off the port were discovered, the master destroyed his bills of lading, his private accounts, and the ship’s entries.
The vessel was run in past the blockading fleet and Fort Morgan, and was there attacked by the United States forces and captured. She was anchored, and was unlading, when she was first attacked, and worked herself further in the harbor, but, being unable to get out of the reach of the attacking force, was abandoned by the master, the supercargo, and most of the crew, who went to Charleston. The master and two engineers embarked from Charleston for England in the steamer Memphis, and, on getting out of Charleston, that vessel also was captured and sent into this port. These officers were examined as witnesses in this suit, in prepa-ratorio, on the arrival of the Memphis at New York. They made a clear and unreserved disclosure of the facts above recapitulated.
The case is free from ail ambiguity. The voyage undertaken in England was with full knowledge that Mobile was under blockade. The vessel was, notwithstanding, despatched with her cargo, of which a valuable part was contraband of war, to convey it to the use of the enemy, and make her return directly to the owners in England. A decree of condemnation and forfeiture of the vessel and cargo is ordered to be entered.